Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 7/26/2021.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 17 are independent claims.  In the instant Amendment, claims 1, 9 and 17 were amended. 
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the specific combination of claim limitations as currently amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yu et al (US 10,754,420) disclose relevant teachings.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.